Citation Nr: 0904644	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  06-24 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased disability rating for PTSD, 
in excess of 50 percent prior to June 17, 2007.

2.  Entitlement to an increased disability rating for PTSD, 
in excess of 70 percent from June 17, 2007. 



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (RO), which in pertinent part denied 
entitlement to an increased rating for PTSD, then evaluated 
as 50 percent disabling.  
 
Thereafter, the Veteran perfected an appeal as to that 
denial, and then in an October 2008 rating decision, the RO 
increased the disability rating for PTSD from 50 to 70 
percent effective from June 17, 2007.  The increased rating 
claim, however, remains in controversy because the staged 
ratings before and from that date remain less than the 
maximum available benefit awardable.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The issue on appeal has been recharacterized-
bifurcated into two issues-to reflect consideration of 
whether a higher rating is warranted for PTSD at any point 
during the appeal period.


FINDINGS OF FACT

1.  For the period prior to June 17, 2007, the evidence 
establishes that the Veteran's PTSD caused no more than 
occupational and social impairment, with deficiencies in most 
areas, and inability to establish and maintain effective 
relationships.  The evidence does not show total occupational 
and social impairment.

2.  For the period from June 17, 2007, the evidence 
establishes that the Veteran's PTSD caused no more than 
occupational and social impairment, with deficiencies in most 
areas, and shows an inability to establish and maintain 
effective relationships.  The evidence does not show total 
occupational and social impairment.




CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, 
the schedular criteria are met for a disability rating of 70 
percent and no more for PTSD for the period prior to June 17, 
2007.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2008).

2.  For the period from June 17, 2007, the schedular criteria 
have not been met for a disability rating in excess of 70 
percent for PTSD.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

Despite the fact that notification to the Veteran may not 
have met all of the requirements of the VCAA and related case 
law, including Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the Board finds that the matters decided below may be 
addressed at this time, without further remand, because any 
errors in notice are not prejudicial, and because the Veteran 
has been provided all the information necessary to allow a 
reasonable person to substantiate these claims.  

VA notified the Veteran of the information and evidence 
needed to substantiate and complete a claim through a number 
of letters dated between January 2005 and June 2008, as well 
as in a June 2006 statement of the case and an October 2008 
supplemental statement of the case.  These documents provided 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain. 
 The statement of the case informed the Veteran of the 
specific rating criteria which would provide a basis for 
increased ratings regarding his service-connected disorder.  
The RO has provided adequate notice of how effective dates 
are assigned.  The claim was subsequently readjudicated in an 
October 2008 supplemental statement of the case.  While the 
appellant did not receive full notice prior to the initial 
decision, after pertinent notice was provided the claimant 
was afforded a meaningful opportunity to participate in the 
adjudication of the claim.

The claimant was provided the opportunity to present 
pertinent evidence.  The record contains detailed records of 
medical treatment received for psychiatric problems and the 
reports of examinations, including a VA examination as 
recently as September 2008.  In sum, there is no evidence of 
any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.

VA has fulfilled its duty to assist the claimant by obtaining 
identified and available evidence needed to substantiate the 
claim, and, as warranted by law, by affording VA examinations 
as discussed below.  There is no indication that any 
additional evidence remains outstanding.

II. Legal Criteria

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability require review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2 .  If there is a question that arises as 
to which evaluation to apply, the higher evaluation is for 
application if the disability more closely approximates the 
criteria for that rating; otherwise, the lower rating is for 
assignment. 38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the Veteran.  38 C.F.R. § 4.3 .

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In a claim for an 
increase in the level of a service-connected disability a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation during the period from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Thus in deciding the claim below, the Board has considered 
whether, based on the evidence of record, different ratings 
may be warranted for different time periods since the date of 
claim in December 2004.  Currently, the RO has assigned two 
stages or levels of disability rating: 50 percent prior to 
June 17, 2007; and 70 percent from that date.  

By way of an October 2008 rating action, the RO assigned that 
June 17, 2007, as the date for the increase on the basis that 
this was the date of a medical record showing that the 
veteran's disability met criteria for a 70 percent rating.  
The Board may, however, grant different levels of 
compensation effective from different dates based on the 
evidence, throughout the period from the time the increased 
rating claim was filed in 2004 until a final decision is made 
here.

The RO has assigned the Veteran's PTSD disability ratings 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 
(reflecting service connection for PTSD).  According to 38 
C.F.R. § 4.126(a), a mental disorder shall be evaluated 
"based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (2008).  

The regulations establish a general rating formula for mental 
disorders.  38 C.F.R. 
§ 4.130.  Ratings are assigned according to the manifestation 
of particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)). Id.

The general rating formula for evaluating disability due to 
mental disorders is found at 38 C.F.R. § 4.130.  The 
Veteran's PTSD is currently rated 50 percent prior to June 
17, 2007, and 70 percent from that date, under 38 C.F.R. § 
4.130, Diagnostic Code 9411.  
 
To warrant a 50 percent rating under that code, the evidence 
must show occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. 
§ 4.130.  

To warrant the next higher (70 percent) rating, the evidence 
must show occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and an inability to establish 
and maintain effective relationships. Id. 

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.

In rating the severity of the Veteran's service-connected 
psychiatric disability under the criteria listed above, the 
Board is aware of the fact that psychiatric health care 
providers have their own system for rating psychiatric 
disability.  This is the Global Assessment of Functioning 
(GAF) rating scale, and it is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
DSM-IV.  The GAF scale score assigned does not determine the 
disability rating VA assigns, however, it is one of the 
medical findings employed in that determination.
  
The medical evidence shows a GAF score has been assigned 
during the pendency of this claim.  See Diagnostic and 
Statistical Manual for Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM- IV).  An 
examiner's classification of the level of psychiatric 
impairment, by words or by a score, is to be considered but 
is not determinative of the percentage rating to be assigned. 
VAOPGCPREC 10-95.  A GAF score, however, is highly probative 
as it relates directly to the Veteran's level of impairment 
of social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).

Regarding GAF scores potentially relevant to the case here, 
the following apply:

A GAF score of from 31 to 40 represents some impairment 
in reality testing or communication or major impairment 
in several areas, such as work or school, family 
relations, judgment, thinking, or mood. These symptoms 
include speech which is at times illogical, obscure, or 
irrelevant; a person who is depressed and avoids 
friends, neglects family, and is unable to work. 

A GAF score from 41 to 50 is defined as serious symptoms 
or any serious impairment in social, occupational, or 
school functioning. 

A GAF score from 51 to 60 represents moderate symptoms, 
or moderate difficulty in social or occupational 
functioning.  

III.  Factual Background
 
The competent medical evidence applicable to this case 
includes VA medical records dated from 2004 to September 
2008; including reports of treatment, and VA examinations.  
This section contains a discussion of the salient evidence 
material to the evaluation of the Veteran's PTSD, and 
thereby, to the consideration of the Veteran's claim.

The report of a February 2005 VA examination shows that the 
Veteran was married, and had been receiving treatment 
including outpatient treatment for PTSD and related problems, 
PTSD group attendance, and anger management training.  The 
Veteran reported that since his last visit, he had had rather 
significant problems maintaining emotional stability at work.  
He had had at least two "blow-ups" with customers, and had 
increasing difficulty being around anyone in a work 
situation.

On mental status examination, the Veteran's appearance, 
attitude, and behaviors were generally within normal limits.  
His attire was casual, neat, and appropriate.  His hygiene 
and grooming were good.  He was fully cooperative, and he 
answered all questions appropriately.  The Veteran made good 
eye contact, and his sensorium was intact.  His speech was 
relevant, coherent and productive.  His thought processes 
were rational and goal directed.  There was no evidence of 
hallucinations or delusions.  There was no evidence of 
specific obsessions, compulsions, phobias, or ritualistic 
behaviors.  

The Veteran was oriented times three.  His short-term memory 
and concentration skills were intact; however, he reported 
having recurring disruptions in these functions due to PTSD 
related distress.  The examiner opined that this was very 
likely the case.  The examiner estimated the Veteran's 
intellectual skills to be in the average range.  The 
Veteran's mood was anxious and distressed, and his affect was 
somewhat constricted, but otherwise appropriate.

The examiner opined that the results of the current 
evaluation were consistent with a diagnosis of a chronic and 
currently severe PTSD.  The examiner further opined that the 
Veteran's overall condition was severe, with marked 
functional impairment noted.  The examiner noted that the 
Veteran continued to have recurring nightmares and occasional 
flashbacks; and also more frequently experienced daily, often 
relentless, intrusive thoughts, memories, and recollections 
of Vietnam.  

The examiner opined that the Veteran was markedly socially 
anxious and avoidant; and had severe problems being 
comfortable in any type of social gathering.  He avoided 
large crowds, which caused him to be quite uncomfortable and 
hypervigilant.  The examiner stated that there was evidence 
of pervasive and severe emotional detachment, estrangement 
from others, and psychic numbing; and that he had a long 
history of marked problems with anger and impulse control, 
which persist and have not improved and appear to have 
worsened.

The examiner stated that the Veteran was not physically 
abusive; however, his anger remained a major problem.  The 
examiner noted that the Veteran had marked hypervigilance, a 
severe startle response, an ongoing sleep disturbance, and 
episodic problems in concentration; however, the Veteran was 
not suicidal or homicidal, and currently showed good insight 
and judgment regarding his PTSD symptoms.  The examiner 
opined that though the Veteran was in treatment, his symptoms 
had clearly reached a severe level.  

The examiner opined that the Veteran's capacity to function 
adequately was severely impaired due to the PTSD.  The 
examiner found no evidence of mania or psychosis.  A past 
history of alcohol abuse was in remission since 1989.  After 
examination, the report contains a diagnosis of PTSD, chronic 
and currently severe.  The examiner estimated the GAF score 
to be 47. 
 
The February 2005 examination report concluded with a 
functional assessment as follows.  The examiner opined that 
the examination results revealed areas of disrupted and 
impaired performance regarding areas of daily living.  This 
included dealing with the public or being in any type of 
social situation or crowd, situations very difficult for the 
Veteran.  The Veteran can care for his personal needs and 
grooming, and other activities such as driving or household 
chores.  His ability to enjoy social activity was limited, 
and he continues to experience recurring and usually severe 
hyperarousal symptoms and hypervigilance.  He also has marked 
anger difficulties.  He is isolated and emotionally withdrawn 
from family; his sleep remains disrupted; and his 
occupational adjustment is severely impaired.  His capacity 
to maintain appropriate emotional stability in work 
situations has been further compromised.  Finally, the 
examiner opined that the Veteran was near being totally 
disabled due to his PTSD symptoms, and his prognosis was 
guarded.    

VA treatment records dated from 2004 to April 2008 show that 
the Veteran received outpatient treatment for chronic PTSD 
symptoms, and was admitted for several days in January 2008 
for inpatient treatment.  VA treatment records dated between 
July 2004 and January 2007 record GAF scores of 42 (in July 
2004), 55 (in February 2005), 39 (in January and in February 
2007), and 40 (in March 2007). 

The report of a September 2008 VA examination shows that the 
Veteran reported that his PTSD symptoms had increased in 
severity.  The Veteran was being treated with Ambien and had 
been in ongoing outpatient treatment since August 2004.  He 
also was seeing a psychologist regularly in group therapy.  
He had also spent a week at the Batavia New York Residential 
PTSD Treatment Program, which the examiner noted would 
reflect severe symptoms.  

On mental status examination, the Veteran's appearance, 
attitude, and behaviors were generally within normal limits.  
He appeared to be well-nourished, and his attire was casual, 
neat and appropriate.  His hygiene and grooming were good, 
and he was cooperative despite notable anxiety.  He made good 
eye contact and his sensorium was intact.  His speech was 
somewhat shaky and underproductive due to anxiety, but 
otherwise relevant and coherent.  His thought processes were 
rational and goal-directed.  There was no evidence of 
hallucinations or delusions.  There was no evidence of 
specific obsessions, compulsions, phobias or ritualistic 
behaviors.  He was oriented times three.  The Veteran did 
struggle with short-term memory and concentration tasks.  The 
examiner estimated the Veteran's intellectual skills to be in 
the average range.  The Veteran's mood was pleasant, but he 
was quite anxious and distressed.  His affect was constricted 
but otherwise appropriate.

The examiner opined that the results of evaluation were 
consistent with a diagnosis of a chronic and severe PTSD.  
The examiner opined that there was also evidence of a related 
clinical depression of moderate severity since the examiner 
last saw the Veteran in February 2005 (the VA examination at 
that time).  The examiner opined that the severity of 
symptoms had increased since then, though they were already 
severe in February 2005.

The examiner made the following findings.  The Veteran had an 
average of two to three nightmares a week, which were 
markedly disruptive, usually waking him up in a panic with 
difficulty going back to sleep.  The Veteran experiences 
daily, often relentless, intrusive thoughts, memories and 
recollections of Vietnam.  He had marked trouble being around 
a crowd or social situation.  He was quite tense, anxious and 
hypervigilant in these situations.  The Veteran has a marked 
startle response to loud noises; a moderate to severe sleep 
disturbance; disrupted memory and concentration; and evidence 
of related clinical depression, including a sustained mild to 
moderate low mood state and persistent symptoms of 
negativity, pessimism and despair.  The Veteran presents with 
decreased energy and motivation; has episodes of emotional 
constriction, psychomotor retardation, and occasional crying 
spells.  He is prone to general distress symptoms related to 
his depression, including anxiety, tension and excessive 
worry.  His depression exacerbates PTSD symptoms of 
anhedonia, irritability, sleep problems and social anxiety.  
 
The examiner also made the following findings.  The Veteran 
is not suicidal or homicidal, and he does not abuse alcohol 
or drugs.  There was no evidence of mania or psychosis.  His 
insight and judgment were generally good regarding his 
symptoms.  He complied with treatment, but had marked side 
effects to some medication.  His prognosis is guarded, and 
would likely benefit to another stay at the Batavia Program.  

After examination the report contains a diagnosis of PTSD, 
chronic, severe; depressive disorder, not otherwise 
specified, secondary to PTSD, chronic, moderate; alcohol 
abuse in sustained remission.  The examiner estimated a GAF 
score of 45.

The examiner concluded with a functional assessment of the 
Veteran as follows.  The examination results revealed some 
areas of impaired ability for performance regarding certain 
activities of daily living, particularly those dealing with 
the public/social situations.  The examiner estimated the 
Veteran's current level of personal and social adjustment to 
be severely impaired.  The examiner opined that the Veteran's 
PTSD resulted in severe impairment with respect to his 
occupational functioning.  The Veteran was a self-employed 
carpenter having marked difficulty maintaining appropriate 
stability in work situations and had drastically reduced his 
work.  The examiner opined that if the Veteran had to work in 
a traditional work 
setting, he likely would have a severe work-related 
difficulties due to anger, irritability, and poor 
concentration.  The examiner opined that the prognosis was 
guarded at best.

IV.  Analysis

Entitlement to a disability rating in excess of 50 percent 
for PTSD for the period prior to June 17, 2007

On review of the record for the period prior to June 17, 
2007, and after giving the Veteran the benefit of the doubt, 
and affording deference to any stated opinions from VA 
examiners and treatment providers during this time, the 
objective medical evidence is at least in equipoise as to 
whether the Veteran's service-connected PTSD results in 
symptomatology productive of occupational and social 
impairment with deficiencies in most areas.  Clearly the 
objective medical findings document that the disorder has 
resulted in serious impairment and an inability to establish 
and maintain effective relationships.

While the Veteran does not exhibit the full basket and 
severity of symptoms identified in the schedular criteria for 
a 70 percent disability rating, the VA medical opinion and 
other medical evidence discussed above tip the scale toward 
the finding that the Veteran's service-connected PTSD so 
impacts his social and industrial ability as to warrant a 70 
percent rating for the period prior to June 17, 2007.

In summary, during the relevant VA examination of February 
2005, the examiner opined that the Veteran's psychiatric 
condition resulted in chronic and severe PTSD; that he was 
isolated and emotionally withdrawn from his family; that his 
occupational adjustment was severely impaired; and that the 
Veteran was near being totally disabled due to his PTSD 
symptoms.  That examiner assigned a GAF score of 47, 
reflective of serious symptoms.  See Diagnostic and 
Statistical Manual for Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM- IV).

Treatment providers during this period have assigned GAF 
scores ranging widely from 39 to 55; reflecting a labile 
condition, though predominantly reflecting at least serious 
symptoms on the GAF Scale.  Id.  

The Veteran had PTSD symptomatology including significant 
sleep disturbance with recurring nightmares, as well as 
hypervigilance, social isolation and withdrawal, and 
intrusive thoughts and memories.  He was markedly socially 
anxious and avoidant and had problems with any kind of social 
gathering.  
The Board finds these opinions to be convincing and 
consistent with other findings throughout the clinical record 
of the period prior to June 17, 2007.

Moreover, all of these opinions are consistent, for the most 
part, with the GAF scores assigned during the period in 
question.  These ranged from 39 to 55, which are consistent 
generally with significant psychiatric impairment: a score of 
39 reflects some impairment in reality testing or 
communication or major impairment in several areas; and a 
score of 55 reflects moderate symptoms, however, there was 
only one solitary score of 55, with the remainder in the 
ranges reflecting serious or worse impairment in social and 
occupational functioning.

Therefore, after resolving any reasonable doubt remaining in 
favor of the Veteran, and comparing the Veteran's symptoms to 
the provisions of the rating schedule, for the reasons 
discussed above, the criteria for a 70 percent rating for 
PTSD, are more nearly approximated for the period prior to 
June 17, 2007.  See 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2008).  The objective medical evidence and the 
Veteran's statements regarding his symptomatology show 
disability that more nearly approximates that which warrants 
the assignment of a 70 percent disability rating for the 
period from the date of claim, December 9, 2004 to June 16, 
2007; that is, for the relevant period prior to June 17, 
2007.  See 38 C.F.R. § 4.7; Hart, supra.



Entitlement to a disability rating in excess of 70 percent 
for PTSD

In contrast, the Board finds that the evidence viewed in its 
entirety does not show that the Veteran's PTSD is productive 
of total occupational and social impairment for any relevant 
period on review here.  That is, at no time prior to, or from 
June 17, 2007, does the Board find that there is evidence of 
symptoms such as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

At no time did the Veteran have any symptoms ordinarily 
associated with total social and occupational impairment, 
such as those described above.  More importantly, he does not 
have total social and occupational impairment.  He does have 
deficiencies in these areas, except perhaps for any that are 
contemplated in ratings lower than 100 percent.  Therefore, a 
higher rating than 70 percent is not warranted for the entire 
period under review; both prior to and from June 17, 2007.


Conclusion

Thus, in summary, based on the evidence of record, the Board 
finds that the Veteran's PTSD warrants a grant of a 70 
percent disability rating, but no more, for the period prior 
to June 17, 2007.  The preponderance of evidence, however, is 
against a grant of a disability rating in excess of 70 
percent for PTSD for any period of time under review.  Hart, 
supra.



	(CONTINUED ON NEXT PAGE)



ORDER

A 70 percent rating is granted for post-traumatic stress 
disorder for the period prior to June 17, 2007, subject to 
the controlling regulations governing the payment of monetary 
benefits.

Entitlement to a disability rating in excess of 70 percent 
for post-traumatic stress disorder, for the period from June 
17, 2007, is denied.  
 

 
____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


